DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Susan Morse (Reg. No. 35292) on 03/09/2022.The application has been amended as follows: 

1. (Currently Amended) A communication apparatus, comprising:
circuitry configured to:
transmit and receive a packet in a predetermined occupied band, the packet including a preamble, a header, and a payload;
provide a control signal area including predetermined control information from the header in a narrowband of the predetermined occupied band in the payload of the packet transmitted, the control signal area including a plurality of synchronization signals at defined time intervals, a plurality of control information sections, and a synchronization signal of the plurality of synchronization signals having a pattern corresponding to information to be transmitted, wherein the control information includes information regarding a network allocation vector (NAV); and
provide the control signal area in a time domain that does not overlap with a time domain of a synchronization signal of the plurality of synchronization signals or another control signal.

2. (Cancelled).

3. (Cancelled).

4. (Original) The communication apparatus according to claim 1, wherein
the control information includes information for a third station that is not a destination of the packet.

5. (Cancelled).

6. (Original) The communication apparatus according to claim 1, wherein
the control information includes at least one of a network identifier for identifying a network to which the communication apparatus belongs, transmission power information of the packet, allowable interference amount information, or remaining time information of the packet.

7. (Cancelled).

8. (Cancelled).

9. (Cancelled) 

10. (Cancelled) 

11. (Previously Presented) The communication apparatus according to claim 1, wherein
the circuitry is configured to provide a non-signal area in a band adjacent to the control signal area on at least one of a high frequency side or a low frequency side in the predetermined occupied band in the payload of the packet.

12. (Currently Amended) The communication apparatus according to claim 1, wherein
the circuitry is configured to provide a non-signal area in a time domain immediately before a synchronization signal of the plurality of synchronization signals in the control signal area.

13. (Currently Amended) A communication method, comprising:
the control signal area including a plurality of synchronization signals at defined time intervals, a plurality of control information sections, and a synchronization signal of the plurality of synchronization signals having a pattern corresponding to information to be transmitted; 
providing the control signal area in a time domain that does not overlap with a time domain of a synchronization signal of the plurality of synchronization signals or another control signal, wherein the control information includes information regarding a network allocation vector (NAV); and
transmitting the packet including the control signal area.

14. (Currently Amended) A communication apparatus, comprising:
circuitry configured to: 
transmit and receive a packet transmitted in a predetermined occupied band, the packet including a preamble, a header, and a payload; [[and]]
receive a control signal area including predetermined control information from the header provided in a narrowband of the predetermined occupied band in the payload of the packet received, wherein the control signal area includes a plurality of synchronization signals at defined time intervals, a plurality of control information sections, and a synchronization signal of the plurality of synchronization signals having a pattern corresponding to information to be transmitted and the control signal area is in a time domain that does not overlap with a time domain of a synchronization signal of the plurality of synchronization signals or another control signal; and
detect a network allocation vector (NAV) on a basis of information regarding a NAV included in the control information.

15. (Currently Amended) The communication apparatus according to claim 14, wherein
the circuitry is configured to perform a synchronization process on a basis of a synchronization signal of the plurality of synchronization signals included in the control signal area.

16. (Previously Presented) The communication apparatus according to claim 14, further comprising
the circuitry is configured to control packet transmission operation on a basis of control information included in the control signal area.

17. (Cancelled).

18. (Previously Presented) The communication apparatus according to claim 16, wherein


19. (Previously Presented) The communication apparatus according to claim 16, wherein
the circuitry is configured to control transmission of the packet on a basis of transmission power information of the packet, allowable interference amount information, or remaining time information of the packet included as the control information.

20. (Currently Amended) A communication method, comprising:
receiving a packet transmitted in a predetermined occupied band, the packet including a preamble, a header, and a payload; [[and]]
receiving a control signal area including predetermined control information from the header provided in a narrowband of the predetermined occupied band in the payload of the packet received, wherein the control signal area includes a plurality of synchronization signals at defined time intervals, a plurality of control information sections, and a synchronization signal of the plurality of synchronization signals having a pattern corresponding to information to be transmitted and the control signal area is in a time domain that does not overlap with a time domain of a synchronization signal of the plurality of synchronization signals or another control signal; and
detecting a network allocation vector (NAV) on a basis of information regarding a NAV included in the control information.

21. (Currently Amended) The communication apparatus according to claim [[7]] 1, wherein
[[the]] a synchronization signal of the plurality of synchronization signals in the control signal area is from the preamble.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The limitation(s) of “transmit and receive a packet transmitted in a predetermined occupied band, the packet including a preamble, a header, and a payload; 
receive a control signal area including predetermined control information from the header provided in a narrowband of the predetermined occupied band in the payload of the packet received, wherein the control signal area includes a plurality of synchronization signals at defined time intervals, a plurality of control information sections, and a synchronization signal of the plurality of synchronization signals having a pattern corresponding to information to be transmitted and the control signal area is in a time domain that does not overlap with a time domain of a synchronization signal of the plurality of synchronization signals or another control signal; and
detect a network allocation vector (NAV) on a basis of information regarding a NAV included in the control information” are not disclosed or suggested by the prior art .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SYED ALI/           Primary Examiner, Art Unit 2468